El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
El recurrido, Sr. Lizziel Ocasio Méndez, por sí y en re-presentación de la sociedad legal de gananciales que com-pone con su esposa, la Sra. Juanita Ríos Menéndez, pre-sentó el 26 de noviembre de 2001 una querella ante el Tribunal de Primera Instancia, Subsección de Distrito, Sala de Camuy, al amparo del procedimiento sumario que establece la Ley Núm. 2 de 17 de octubre de 1961, según enmendada, 32 L.P.R.A. sec. 3118 et seq., contra las empre-sas Kelly Services lnc.(1) y el aquí peticionario, en lo suce-sivo Dupont Agricultural.
El señor Ocasio alegó en la querella que tenía un con-trato de empleo sin término fijo con la compañía Kelly Services Inc. y que, como parte de su empleo, esta compañía asignó al señor Ocasio a trabajar como operador en la fá-brica de Dupont Agricultural en el pueblo de Manatí, donde devengaba un salario de $5.50 la hora. Alegó, ade-más, que el 25 de marzo de 2000 sufrió un accidente en el trabajo al ser expuesto a material tóxico, por lo que el 27 de marzo de 2000 fue referido al Fondo del Seguro del Estado. Según alega, estuvo bajo tratamiento en el Fondo del Se-guro del Estado hasta el 30 de marzo de 2000, fecha en que *662fue dado de alta con derecho a tratamiento. Luego de haber sido dado de alta, el señor Ocasio fue a Dupont Agricultural para retomar su trabajo, pero éste se negó a reponerlo en su puesto.
A la luz de estos hechos, el señor Ocasio sostuvo que la negativa de reposición constituyó un despido ilegal bajo el Art. 5A de la Ley Núm. 45 de 18 de abril de 1935, según enmendada, conocida como la Ley de Compensaciones por Accidentes del Trabajo, 11 L.P.R.A. sec. 7, y el Art. 2 de la Ley Núm. 115 de 20 de diciembre de 1991, conocida como la Ley de Represalias, 29 L.P.R.A. sec. 194a. Solicitó que se condenara a las partes coquerelladas, de forma solidaria, a pagar: (1) la suma de $946 por concepto de mesada; (2) $34,232 por concepto de salarios dejados de percibir; (3) ordenar la reposición del querellante en su empleo; (4) pa-gar $50,000 en daños y perjuicios, y (5) condenar al pago de 25% de las sumas concedidas en concepto de honorarios de abogado, las costas y los gastos de litigio.
Así las cosas, Kelly Services Inc. y Dupont Agricultural fueron emplazadas el 3 de abril de 2002. (2) El 5 de abril de 2002 Kelly Services Inc. presentó ante el Tribunal de Pri-mera Instancia una moción de prórroga, solicitando que se le otorgaran treinta días para contestar y alegando que, como los hechos alegados se remontaban al 2000, tenían que obtener ciertos documentos que estaban inactivos. En la alternativa, negaron todas las alegaciones de la querella.
El querellante, en o cerca del 17 de abril de 2002,(3) presentó una moción en solicitud de anotación de rebeldía y para que se dictara sentencia, alegando que ya había transcurrido el término de diez días que dispone la See. 3 de la Ley Núm. 2, ante, 32 L.P.R.A. sec. 3120, como tér-*663mino para presentar la contestación a la querella, sin que la coquerellada Dupont Agricultural hubiera presentado una solicitud de prórroga juramentada en conformidad con la disposición legal antes citada. De la misma manera, pre-sentó una moción en oposición a solicitud de prórroga, so-licitando que se declarara “no ha lugar” la moción de Kelly Services Inc. y se dictara sentencia en rebeldía conce-diendo el remedio solicitado.
La coquerellada Kelly Services, Inc., presentó su contes-tación a la querella el 18 de abril de 2002. De la misma manera, Dupont Agricultural presentó el 10 de mayo de 2002, treinta y siete días desde que fuera emplazado, los siguientes documentos: la Contestación a la Querella y una Moción de Desestimación; Solicitud para que el Presente Caso se Litigue bajo las Reglas de Procedimiento Civil Or-dinarias y de Prórroga, y Oposición a Moción para que se Anote Rebeldía. En esta última alegó, en esencia, que no se había presentado la contestación a la querella debido a que la gerencia de Dupont Agricultural descansó en la creencia de que debido a la relación contractual existente con Kelly Services Inc., esta última proveería representación legal a ambas compañías. Además, sostuvo que el procedimiento sumario no le aplica a Dupont Agricultural, ya que el pa-trono de Ocasio Méndez era Kelly Services, Inc. y no Du-pont, y que la responsabilidad de reposición en el empleo recaía en Kelly Services, Inc.
El 18 de julio de 2002 el Tribunal de Primera Instancia dictó una orden, declarando “no ha lugar” a la moción de prórroga de Kelly Services, Inc. y denegando su contesta-ción a la querella porque fue presentada fuera del término establecido en la Ley Núm. 2, ante. Inconforme con dicha decisión, Kelly Services, Inc., recurrió —vía certiorari— al Tribunal de Apelaciones el 20 de agosto de 2002. El 5 de septiembre de 2002 el foro apelativo intermedio dictó sen-tencia revocatoria, ordenándole al Tribunal de Primera Instancia que permitiera la contestación a la querella pre-*664sentada por Kelly Services, sentencia que advino final y firme.
Luego de varios trámites procesales, el 16 de septiembre de 2002 Dupont Agricultural presentó una Moción Reite-rando Solicitud para que el Presente Caso se Litigue bajo las Reglas de Procedimiento Civil Ordinarias y/o en Solici-tud de Desestimación. Finalmente, el 26 de septiembre de 2002 el Tribunal de Primera Instancia dictó Sentencia Par-cial en Rebeldía en contra de Dupont Agricultural, por éste no haber presentado la contestación a la querella ni haber solicitado prórroga debidamente juramentada dentro del término establecido en las disposiciones de la referida Ley Núm. 2. Condenó a Dupont Agricultural a: (1) pagar $34,232 acumulados hasta el 5 de noviembre de 2000 por salarios dejados de percibir, más $88 por cada día que pase hasta que Ocasio Méndez sea repuesto en su empleo; (2) ordenó restituir a Ocasio Méndez en su trabajo y no tomar o cesar los actos de represalia por la presentación de la querella; (3) el pago de 25% de las sumas indicadas en concepto de honorarios de abogado, gastos, más intereses al tipo legal.(4)
Inconforme con tal determinación, Dupont Agricultural presentó el 10 de octubre de 2002 una petición de certiorari ante el Tribunal de Apelaciones imputándole al Tribunal de Primera Instancia haber incidido al negarse tramitar el caso por el procedimiento ordinario y al no aceptar su con-testación a la querella.
El 22 de enero de 2003 el Tribunal de Apelaciones emitió una resolución mediante la cual denegó la petición de cer-tiorari de Dupont Agricultural, fundamentando su deter-minación en que los errores alegados no fueron cometidos, ya que bajo la Ley Núm. 2, ante, el Tribunal de Instancia tenía limitada su discreción para permitir la contestación a *665la querella. Asimismo, concluyó que la sentencia en rebel-día procedía en contra de Dupont Agricultural, ya que bajo la Ley Núm. 26 de 22 de julio de 1992, conocida como la Ley de Compañías de Servicios Temporeros, 29 L.P.R.A. sec. 575 et seq., ambas compañías responden solidaria-mente respecto a la legislación que obliga al patrono a re-servar el empleo.
Aún inconforme, Dupont Agricultural recurrió oportu-namente ante este Tribunal, vía certiorari, imputándole al foro apelativo intermedio haber errado al
... confirmar la Sentencia Parcial del [Tribunal de Primera Instancia] permitiendo que la Querella conteniendo múltiples partes y causas de acción fuera tramitada mediante el proceso sumario.
... confirmar la Sentencia Parcial del [Tribunal de Primera Instancia] en cuanto a la procedencia de la anotación y sen-tencia en rebeldía en contra de la compareciente. Petición de certiorari, pág. 6.
Expedimos el recurso. Contando con la comparecencia de las partes y estando en condición de resolver, procede-mos a hacerlo.
HH
A. La Ley Núm. 2, según enmendada, ante, creó un mecanismo procesal con el propósito de lograr una rápida consideración y adjudicación de querellas presentadas por empleados u obreros contra sus patronos. Lucero v. San Juan Star, 159 D.P.R. 494 (2003); Ríos v. Industrial Optic, 155 D.P.R. 1 (2001); Ruiz v. Col. San Agustín, 152 D.P.R. 226 (2000); Berríos v. González et al., 151 D.P.R. 327 (2000); Rivera v. Insular Wire Products Corp., 140 D.P.R. 912 (1996).
El alcance de la Ley Núm. 2, ante, se extiende a varios estatutos laborales. Entre éstos se encuentran principal-mente las querellas por reclamaciones de salarios y bene-ficios; las instadas por despido injustificado bajo la Ley *666Núm. 80 de 30 mayo de 1976 (29 L.P.R.A. secs. 185a et seq.); las reclamaciones bajo el Art. 5A de la Ley de Com-pensaciones por Accidentes del Trabajo, supra; las recla-maciones al amparo del Art. 1 de la Ley Antidiscrimen, Ley Núm. 100 de 30 de junio de 1959 (29 L.P.R.A. sec. 146), y las reclamaciones al amparo de la Ley Núm. 115 de 20 de diciembre de 1991, conocida como Ley de Represalias, 29 L.P.R.A. sec. 194 et seq.(5) Véanse: Berríos v. González et al., supra; Marín v. Fastening Systems, Inc., 142 D.P.R. 499 (1997); Rivera v. Insular Wire Products Corp., ante.
Conforme a la naturaleza de este tipo de reclamación, la Ley Núm. 2, ante, provee un procedimiento expedito para así alcanzar los propósitos legislativos de proteger el empleo, desalentar el despido sin justa causa y proveer al obrero así despedido recursos económicos para su subsistencia mientras consigue un nuevo empleo. Lucero v. San Juan Star, ante; Ruiz v. Col. San Agustín, ante; Rodríguez v. Syntex P.R., Inc., 148 D.P.R. 604, 612 (1999); Piñero v. A.A.A., 146 D.P.R. 890, 897 (1998). Al ser el procedimiento sumario al amparo de la referida Ley Núm. 2 de carácter reparador, éste tiene que interpretarse liberalmente a favor del empleado. Piñero v. A.A.A., ante.
Según los propósitos antes expuestos, el trámite *667procesal dispuesto por la Asamblea Legislativa en la Ley Núm. 2, ante, ciertamente es más oneroso para el patrono. Ruiz v. Col. San Agustín, ante. Por ejemplo, dicha ley dis-pone términos cortos para contestar la querella, criterios estrictos para conceder una prórroga para contestar la que-rella, limitaciones sobre el uso de descubrimiento de prueba, etc. Véase See. 3 de la Ley Núm. 2, ante. Sin embargo, las disposiciones de esta ley le conceden al patrono las oportunidades básicas para defenderse, cumpliendo así con las garantías del debido proceso de ley. Landrum Mills Corp. v. Tribunal Superior, 92 D.P.R. 689, 692 (1965).
No obstante lo anterior, hemos resuelto que los tribunales de instancia, ante un oportuno planteamiento al respecto, tienen discreción para que, luego de hacer un análisis cuidadoso de la naturaleza de la reclamación y de los intereses involucrados, determinen que la querella presentada por el obrero sea tramitada por la vía ordinaria. Berríos v. González et al., ante. De este modo, hemos señalado que para que los tribunales de instancia puedan hacer una determinación en torno a cuál procedimiento es el adecuado, deben hacer un “ ‘justo balance entre los intereses del patrono y los del obrero querellante —a la luz de las circunstancias específicas de las reclamaciones en la querella ...’ ”. Berríos v. González et al., ante, pág. 340. Véase Rivera v. Insular Wire Products Corp., ante.
Ahora bien, tal determinación no debe hacerse livianamente. Una mera alegación de la parte querellada en cuanto a que la reclamación instada en su contra es compleja no justifica la conversión del proceso en un proceso ordinario. Por lo tanto, las partes deben exponer todas las circunstancias pertinentes del caso para que sean examinadas por el tribunal y de esta manera éste pueda estar en posición de hacer una determinación sobre si encauza el procedimiento por la vía sumaria u ordinaria. Berríos v. González et al., ante. Incluso, el tribunal de instancia, de *668estimarlo necesario, podrá celebrar una vista para diluci-dar esta controversia. Id.
En resumen, ante un planteamiento oportuno al respecto, el tribunal de instancia, luego de hacer un análisis ponderado de los intereses de las partes en el caso y cuando la justicia así lo requiera, podrá ordenar que se tramite la reclamación por la vía ordinaria. En dichos casos, este Tribunal limitará su función revisora a determinar si el Tribunal de Instancia ha abusado de su discreción al así actuar.
B. Debe señalarse, por otro lado, que la Ley Num. 2, ante, provee “penalidades” por incurrir en conducta que atente contra el carácter sumario del procedimiento que ésta establece. Rodríguez v. Syntex P.R., Inc., ante, pág. 613. Conforme a ello, la Sec. 3 de la Ley Núm. 2, ante, dispone:
El secretario del tribunal notificará a la parte querellada con copia de la querella, apercibiéndole que deberá radicar su contestación por escrito, con constancia de haber servido copia de la misma al abogado de la parte querellante o a ésta si hubiere comparecido por derecho propio, dentro de diez (10) días después de la notificación, si ésta se hiciere en el distrito judicial en que se promueve la acción, y dentro de quince (15) días en los demás casos, y apercibiéndole, además, que si así no lo hiciere, se dictará sentencia en su contra, concediendo el remedio solicitado, sin más citarle ni oírle. Solamente a mo-ción de la parte querellada, la cual deberá notificarse al abo-gado de la parte querellante o a ésta si compareciere por de-recho propio, en que se expongan bajo juramento los motivos que para ello tuviere la parte querellada, podrá el juez, si de la faz de la moción encontrara causa, prorrogar el término para contestar.
Asimismo, la See. 4 del mismo cuerpo legal, dispone, en lo pertinente, que
... si el querellado no radicara su contestación a la querella en la forma y el término dispuesto en la see. 3120 de este título, el juez dictará sentencia contra el querellado, a instan-*669cias del querellante, concediendo el remedio solicitado. 32 L.P.R.A. sec. 3121.
Hemos reiterado que, como norma general, los tribunales tienen la obligación de darle estricto cumplimiento al procedimiento sumario de la Ley Núm. 2, ante, y que no tienen jurisdicción para conceder prórrogas en los casos en los que no se cumpla con las disposiciones de ésta. Valentín v. Housing Promoters, Inc., 146 D.P.R. 712 (1998); Mercado Cintrón v. Zeta Com., Inc., 135 D.P.R. 737 (1994). Como regla general, este mandato legislativo no está sujeto a la discreción del tribunal. Mercado Cintrón v. Zeta Com., Inc., ante.
De lo anterior se desprende claramente que el incumplimiento con los términos para contestar una querella exige que el tribunal conceda el remedio solicitado por la parte querellante, a menos que dentro de dicho término la parte querellada presente una solicitud de prórroga juramentada en la que exponga los hechos que la justifican. Valentín v. Housing Promoters, Inc., ante. Ello no obstante, debe recordarse que
... la Ley Núm. 2 no puede ser interpretada ni aplicada en el vacío y, aun ante casos que parezcan ser iguales, en ocasiones, los hechos de los mismos requerirán tratamientos distintos en aras de conseguir un resultado justo. (Énfasis suprimido.) Lucero v. San Juan Star, ante, pág. 506.
Por esta razón, hemos reconocido que existen casos ex-cepcionales en que se justifica flexibilizar la aplicación de la Ley Núm. 2, ante. Un ejemplo de ello es cuando surgen del mismo expediente las causas que justifican la dilación en la presentación de la contestación de una querella. Valentín v. Housing Promoters, Inc., ante. En estas circuns-tancias, el tribunal puede, motu proprio y en el ejercicio de su discreción, concederle a la parte querellada una exten-sión al término para contestar la querella si entiende que al así hacerlo evitará un fracaso de la justicia. Id.
*670Hemos señalado que la Sec. 4 de la Ley Núm. 2, ante, limita la discreción que al amparo de la Regla 45 de Procedimiento Civil, 32 L.P.R.A. Ap. III, tiene un juez para decidir si el caso debe o no tramitarse en rebeldía.(6) Rivera v. Insular Wire Products Corp., ante. Al amparo de la Ley Núm. 2, ante, si el querellado no presenta una contestación en la forma y manera que se dispone en la Sec. 3 de la ley, ante, el tribunal tendrá que el caso es en rebeldía, íd. Por lo tanto, debemos recurrir a las disposiciones específicas y normas interpretativas sobre la sentencia en rebeldía bajo la Regla 45 de Procedimiento Civil, ante, que no estén en conflicto con la Ley Núm. 2, ante.
La Regla 45.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone que procederá la anotación de rebeldía “[c]uando una parte contra la cual se solicite una sentencia que concede un remedio afirmativo haya dejado de presentar alegaciones o de defenderse en otra forma según se dispone en estas reglas”. Dicho remedio opera en dos situaciones, a saber: cuando el demandado no cumple con el requisito de comparecer a contestar la demanda o a defenderse en otra forma prescrita por ley, y no presenta alegación alguna contra el remedio solicitado; o en las situaciones en que una de las partes en el pleito ha incumplido con algún mandato del tribunal, lo que motiva a éste a imponerle la rebeldía como sanción. Álamo v. Supermercado Grande, Inc., 158 D.P.R. 93 (2002).
Sobre la primera, sabido es que “[e]l propósito de estar sujeto a esta anotación es como disuasivo contra *671aquellos que puedan recurrir a la dilación como un ele-mento de su estrategia en la litigación”. J.A. Cuevas Sega-rra, Tratado de Derecho Procesal Civil, San Juan, Pubs. J.T.S., 2000, T. II, pág. 750. El trámite en rebeldía se fun-damenta en la obligación de los tribunales de evitar que la adjudicación de causas se paralicen simplemente por la cir-cunstancia de que una parte opte por detener el proceso de litigación. Continental Ins. Co. v. Isleta Marina, 106 D.P.R. 809, 817 (1978). Conforme a ello, “el mismo opera como remedio coercitivo contra una parte adversaria a la cual, habiéndosele concedido la oportunidad de refutar la recla-mación, por su pasividad o temeridad opta por no defenderse”. Álamo v. Supermercado Grande, Inc., ante, pág. 101.
Hemos reiterado en numerosas ocasiones que la consecuencia jurídica de la anotación en rebeldía es que se admitan como ciertas todas y cada uno de los hechos correctamente alegados. Álamo v. Supermercado Grande, Inc., ante; Colón v. Ramos, 116 D.P.R. 258 (1985). Ahora bien —en conformidad con la Regla 45.2(b) de Procedimiento Civil, 32 L.P.R.A. Ap. III, y en relación con el descargo de los tribunales de su función adjudicativa en un pleito en rebeldía— hemos expresado que “el proceso de formar conciencia judicial exige la comprobación de cualquier aseveración mediante prueba”, Hernández v. Espinosa, 145 D.P.R. 248, 272 (1998); esto es, si un tribunal necesita, para poder dictar sentencia en rebeldía, comprobar la veracidad de cualquier alegación o hacer una investigación sobre cualquier otro asunto, deberá celebrar las vistas que estime necesarias y adecuadas. Véase Audiovisual Lang. v. Sist. Est. Natal Hnos., 144 D.P.R. 563 (1997).
En el caso Continental Ins. Co. v. Isleta Marina, ante, expresamos, en cuanto a la adjudicación de un pleito en rebeldía, que
... los tribunales no son meros autómatas obligados a conceder *672indemnizaciones por estar dilucidándose un caso en rebeldía. Para el descargo de tan delicado ministerio, la ley reconoce que el proceso de formar conciencia judicial exige la compro-bación “de cualquier aseveración” mediante prueba. A tal efecto, el tribunal “deberá celebrar las vistas que crea necesa-rias y adecuadas.” Y con referencia a una parte demandada en rebeldía —que ha comparecido previamente— le cobija el de-recho a conocer del señalamiento, asistir a la vista, contrain-terrogar los testigos de la parte demandante, impugnar la cuantía y apelar la sentencia. No renuncia a las defensas de falta de jurisdicción ni de que la demanda no aduce hechos constitutivos de una causa de acción en favor del reclamante. En otras palabras, un trámite en rebeldía no garantiza per se, una sentencia favorable al demandante; el demandado no ad-mite hechos incorrectamente alegados como tampoco conclu-siones de derecho. (Citas omitidas.(7)
Cónsono con lo anterior, hemos resuelto respecto a las sentencias dictadas en rebeldía, bajo el procedimiento sumario de la referida Ley Núm. 2, que las alegaciones concluyentes y las determinaciones de derecho, al igual que los hechos alegados incorrectamente, no son suficientes para sostener una determinación de responsabilidad del patrono. Ruiz v. Col. San Agustín, ante; Hernández v. Espinosa, 145 D.P.R. 248 (1998).
Aunque el procedimiento sumario de la Ley Núm. 2, ante, limita el uso de las reglas procesales y sitúa al patrono en una posición procesal más onerosa que la del obrero, este procedimiento no es, ni puede ser, una “carta en blanco” para la concesión de remedios a obreros que no han justificado adecuadamente, mediante alegaciones o prueba, hechos que avalen su derecho a lo reclamado. Lucero v. San Juan Star, ante; Ruiz v. Col. San Agustín, ante; Hernández v. Espinosa, ante, pág. 271; Rivera v. Insular *673Wire Products Corp., ante, pág. 928; Díaz v. Hotel Miramar Corp., 103 D.P.R. 314, 324 (1975).
En virtud de lo antes expuesto, y como norma general, los tribunales de instancia deben darle estricto cumplimiento a las disposiciones de la Ley Núm. 2, ante; esto es, ante el incumplimiento con los términos dispuestos para contestar la querella, el tribunal deberá concederle al querellante el remedio solicitado. Ello no obstante, un tribunal de instancia no podrá, automáticamente, dictar sentencia en rebeldía cuando de las alegaciones no surja que el querellante tiene derecho al remedio solicitado. Dicho de otra manera, para que el tribunal pueda dictar sentencia en rebeldía, la parte querellante deberá alegar correctamente los hechos específicos los cuales, de su faz, sean demostrativos que, de ser probados, lo hacen acreedor del remedio solicitado.
HH
De particular relevancia al caso ante nuestra consideración son las disposiciones de la Ley Núm. 26, ante, conocida como Ley de Compañías de Servicios Temporeros; ello en vista de que, durante las últimas décadas, se ha ido generalizando la contratación de empleados mediante el uso de compañías de esta naturaleza.(8) Esta relación laboral se da cuando un patrono, en este caso una compañía cliente, le paga una cantidad de dinero a una compañía de servicio temporero, basado en un por ciento del costo total de su nómina, a cambio de que le supla empleados como patrono oficial. La compañía de servicio temporero es quien, de ordinario, asume la responsabilidad por todas las funciones de personal y nómina, incluso el reclutamiento y despido, compensación y beneficios, y el cumpli-*674miento de las reglamentaciones gubernamentales. E.A. Lenz, Co-employment —A Review of Customer Liability Issues in the Staffing Services Industry, 10 (Núm.2) Lab. Law. 195, 198 (1994); H.L. Dennard, Jr. y H.R. Northrup, Leased Employment: Character, Numbers, and Labor Law Problems, 28 (Núm.3) Ga. L.Rev. 683 (1994); B. McIntosh, Employee Leasing Issues: Employee Determination and Liability Considerations, 38 (Núm.1) Lab. L.J. 11 (1987).
En otras palabras, este tipo de práctica se refiere a un convenio en que una compañía cliente obtiene, como fuente de abasto de trabajadores mediante contratación, los servicios de unos empleados que están en la nómina de la compañía de servicios temporeros. J.V. Jansonius, Use and Misuse of Employee Leasing, 36 (Núm. 1) Lab. L.J. 35 (1985). Esta realidad trajo como consecuencia muchas interrogantes dentro del mundo laboral. McIntosh, ante; J.G. Axelrod, Who’s the Boss? Employee Leasing and the Joint Employer Relationship, 3 (Núm. 4) Lab. Law. 853 (1987).
Entre las interrogantes que se han suscitado en cuanto a la relación patrono-empleado se encuentran: ¿Quién es el responsable de mantener esa relación y bajo qué condicio-nes? ¿Cuáles son los derechos y responsabilidades de cada una de las partes? ¿Quién es el verdadero patrono bajo las diferentes leyes protectoras laborales? ¿Quién asume las responsabilidades y los riesgos en la relación de empleo? ¿Cuáles protecciones, derechos y beneficios de ley les asis-ten a los empleados temporeros suministrados por una compañía de servicios temporeros? íd.
Para atender esta situación, la Asamblea Legislativa de Puerto Rico aprobó la Ley Núm. 26, ante, con el propósito de establecer la política pública en cuanto a la contratación de empleados por medio de compañías de ser-*675vicios temporeros.(9) La Ley Núm. 26, ante, dispone, en su exposición de motivos, lo siguiente:
Durante los últimos años se ha generalizando en Puerto Rico la práctica del suministro de empleados temporeros por compañías de servicios temporeros.
Esta modalidad de empleo plantea una serie de interrogantes. El Departamento del Trabajo y Recursos Hu-manos ha interpretado que cuando un empleado temporero es destacado temporeramente en una compañía cliente por una compañía de servicios temporeros, tanto ésta como la compa-ñía cliente se consideran patronos solidarios a los fines de la legislación protectora del trabajo. Se interpreta, sin embargo, que en tales circunstancias la responsabilidad primaria como patrono recae sobre la compañía cliente, que es la que se apro-vecha directamente de los servicios del empleado.
Esa interpretación tiene como resultado que cada empleado temporero acumula beneficios marginales (vacaciones, licen-cia por enfermedad, etc.), según el decreto mandatorio aplica-ble a la compañía cliente. Dadas las peculiaridades de esta atípica situación, la interpretación acuñada resulta un tanto peijudicial a los intereses del empleado, ya que éste difícil-mente acumula suficiente horas de trabajo en determinada compañía o empresa para poder disfrutar de los beneficios provistos por el decreto aplicable a ésta. La realidad fáctica es que la gran mayoría de los empleados suplidos por compañías de servicios temporeros no trabajan más de dos o tres semanas en cada compañía cliente.
A los fines de conjurar la situación antes apuntada, esta Asamblea Legislativa estima conveniente promulgar la pre-sente ley para reglamentar el suministro de empleados tem-poreros por las compañías de servicios temporeros. 1992 (Par-te 1) Leyes de Puerto Rico 163-164.
La Asamblea Legislativa, al promulgar esta ley, tuvo la intención de reglamentar el suministro de emplea-*676dos por compañías de servicios temporeros, al establecer disposiciones específicas para: definir términos, establecer propósitos y disponer las responsabilidades de la compañía de servicios temporeros y la compañía cliente con el propó-sito de brindarle más protección a estos empleados. In-forme de la Comisión del Trabajo, Asuntos del Veterano y Recursos Humanos de 24 de mayo de 1991 sobre el R del S. 1006, 5ta Sesión Ordinaria, lima Asamblea Legislativa, pág. 6. De acuerdo con esta finalidad, la Ley Núm. 26, en su Art. 1 (29 L.P.R.A. sec. 575), estableció las definiciones siguientes:
A los fines de este capítulo, los siguientes términos tendrán el significado que a continuación se expresa:
(a) Compañía de servicios temporeros- Significa toda persona u organización que se dedique a suplir empleados para que presten servicios a una compañía cliente.
(b) Compañía cliente- Significa toda persona u organiza-ción que solicite los servicios de empleados temporeros a com-pañías de servicios temporeros.
(c) Empleado temporero- Significa todo empleado que preste servicios para determinada persona u organización du-rante un lapso de tiempo cierto o para una obra cierta y que sea suministrada por una compañía de servicios temporeros.
(d) Decreto mandatorio- Se refiere a los documentos de na-turaleza casi legislativa emitidos por la Junta de Salario Mí-nimo de Puerto Rico fijando salarios mínimos, vacaciones, li-cencia por enfermedad, y otras condiciones de labor para determinada industria o actividad económica.
(e) Patronos solidarios- Se refiere a aquella condición de responsabilidad legal impuesta simultáneamente por este ca-pítulo tanto a la compañía de servicios temporeros como a la compañía cliente, mediante la cual ambas compañías se con-sideran igualmente responsables de las condiciones y derechos establecidos en virtud de la Ley de junio 26, 1956, Núm. 96 y las 271 et seq. de este título, como si se tratara de un solo patrono.
Como podemos notar, de las definiciones de la citada Ley Núm. 26 surge que la compañía de servicios temporeros es aquella que suple a una compañía cliente empleados para que presten servicios por un tiempo *677definido. De la referida disposición estatutaria surge, ade-más, que la Asamblea Legislativa estableció unas defini-ciones amplias para cubrir a todo tipo de compañía que de alguna manera u otra se dedique a suplir empleados tem-poreros a otras compañías.
Asimismo, para establecer las responsabilidades de la compañía de servicios temporeros y la compañía cliente en cuanto a las leyes protectoras del trabajo, el Art. 3 de la Ley Núm. 26, ante, 29 L.P.R.A. sec. 575b, dispone:
Al empleado temporero suplido por una compañía de servi-cios temporeros le aplicará el decreto mandatorio que cubre a las compañías de empleos temporeros en cuanto a vacaciones y licencia por enfermedad. Disponiéndose, que en cuanto a las demás condiciones de trabajo establecidas por decreto, le apli-cará el decreto mandatorio de la compañía cliente.
No obstante, a los fines de las reclamaciones que tenga el empleado temporero bajo las disposiciones de la Ley de Junio 26, 1956, Núm. 96(10) y las secs. 271 et seq.(11) de este título, tanto la compañía de servicios temporeros como la compañía cliente se considerarán patronos solidarios, según este tér-mino es definido en el inciso (e) de la see. 575 de este título.
Disponiéndose, que en cuanto a la legislación que prohíbe el discrimen en el empleo y el hostigamiento sexual,(12) así como la que regula el despido injustificado,(13) responderá de su cumplimento el que discrimine o despide al empleado o incu-rra en el acto sancionado por la ley, ya sea la compañía de servicios temporeros o la compañía cliente.
Respecto a la legislación que obliga al patrono a reservar el empleoi(14) del empleado durante la vigencia del contrato *678cuando se trate de empleados temporeros suministrados por compañías de servicios temporeros, la obligación de reservar el empleo que exigen estas leyes y según sus requisitos recaerá en la compañía de servicios temporeros o en caso de incumpli-miento de ésta, en la compañía cliente en donde el empleado prestaba sus servicios al momento de acogerse a dicha licencia. (Énfasis suplido.)
De la referida disposición estatutaria surge que las responsabilidades bajo las leyes protectoras del trabajo tanto de la compañía de servicios temporeros como de la compañía cliente varían dependiendo del estatuto laboral de que se trate.(15)
Así pues, cuando se trata de reclamaciones de salarios y beneficios al amparo de la Ley de Salario Mínimo y de la Ley de Horas y Días de Trabajo, la Ley Núm. 26, ante, le impone responsabilidad solidaria a ambos patronos. Por lo tanto, esta obligación va a ser compartida por la compañía de servicios temporeros y por la compañía cliente. Ello quiere decir que el empleado podrá reclamar la totalidad de los salarios y beneficios a los que tiene derecho bajo estas disposiciones estatutarias tanto a la compañía de servicios temporeros como a la compañía cliente, o en la alternativa, a ambos.
En cuanto a la responsabilidad por discrimen en el empleo y hostigamiento sexual, vemos que esta disposición impone una responsabilidad individual a cada patrono por sus actos. Esto es, sólo será responsable el patrono que realmente lleve a cabo el acto discriminatorio o de hostigamiento sexual. Dado el propósito de la Ley Núm. 26, ante, *679de ampliar la protección de estos empleados temporeros, debemos interpretar que cuando se refiere a “la legislación que prohíbe el discrimen en el empleo” incluye a todas las disposiciones estatutarias de índole laboral que regulan cualquier tipo de discrimen en el trabajo.
Por otro lado, y de especial relevancia al caso de hoy ante nuestra consideración, la referida Ley Núm. 26 dispone, en cuanto a “la legislación que obliga a los patronos a reservar el empleo”, que la responsabilidad recaerá en la compañía de servicios temporeros, pero “en caso de incumplimiento de ésta” será responsable la compañía cliente donde el empleado prestaba sus servicios. De la referida disposición estatutaria claramente se puede concluir que la responsabilidad principal o primaria es de la compañía de servicios temporeros, mientras que la de la compañía cliente es de naturaleza subsidiaria. (16) En otras palabras, el que está obligado principalmente a reservarle el puesto al empleado temporero es la compañía de servicios temporeros; para que se pueda responsabilizar a la compañía cliente hay que establecer que ha habido incumplimiento por parte de la compañía de servicios temporeros.
En resumen, se puede decir que la Ley Núm. 26, ante, le impone a los patronos, en este caso las compañías de servicios temporeros y las compañías clientes, distintas responsabilidades en cuanto a los empleados dependiendo del estatuto laboral del que se trate. En específico, dispone que en las reclamaciones de salarios la compañía de servicios temporeros y la compañía cliente se considerarán patronos solidarios. En cuanto a las reclamaciones por discrimen y hostigamiento sexual, la responsabilidad será del patrono que incurra en el acto discriminatorio. Por último, en los casos en que el patrono está obligado a reservar el empleo, la obligación principal es de la compañía de servi-*680cios temporeros y la obligación de la compañía cliente es de naturaleza subsidiaria.
HH h-H H-H
Entendemos procedente discutir, en primer lugar, el se-gundo señalamiento de error del peticionario. Conforme a ello y en lo aquí pertinente, debemos determinar si el tribunal de instancia abusó de su discreción y actuó contrario a derecho al dictar la sentencia en rebeldía en contra del peticionario. Veamos.
El peticionario en este caso —no obstante tener el tér-mino de diez días para contestar la querella, conforme las disposiciones de la Ley Núm. 2, ante— la contestó treinta y siete (37) días después de que fuera emplazado.i)(17) El peti-cionario pretendió justificar su tardanza, alegando como única excusa que no se había presentado la contestación a la querella debido a que la gerencia de Dupont Agricultural descansó en la creencia de que debido a la relación contractual que tenían con Kelly Services, Inc., esta última pro-veería representación legal a ambas compañías.(18) Esta ex-cusa que presenta el peticionario es a todas luces insostenible.
El peticionario en este caso no ha demostrado, ni del expediente del caso surge, que existan circunstancias espe-ciales que nos permitan ser flexibles en la aplicación de las disposiciones de la Ley Núm. 2, ante, y que nos permita soslayar la rapidez que debe regir en todo trámite judicial bajo este estatuto. Por lo tanto, no erró el tribunal de ins-tancia al anotarle la rebeldía.
*681No obstante lo anterior, el hecho de que el peticionario hubiese contestado tardíamente la querella y procediera la anotación de la rebeldía, no quiere decir que el tribunal de instancia podía en este caso automáticamente dictar sentencia a favor del recurrido si, conforme a derecho, ello no procedía. Esto es, aunque reconocemos que conforme a la Sec. 4 de la Ley Núm. 2, ante, si un querellado no presenta su contestación dentro de los términos dispuestos en ella, el juez deberá conceder el remedio solicitado por el querellante, esto no quiere decir que el tribunal está obligado a dictar sentencia a favor del querellante si de las alegaciones de la querella no surge claramente una causa de acción que justifique la concesión de un remedio. Recordemos que un trámite en rebeldía no garantiza per se una sentencia favorable al querellante.
Como mencionáramos, la consecuencia jurídica de la anotación en rebeldía es que se admitan como ciertos todos y cada uno de los hechos correctamente alegados. Álamo v. Supermercado Grande, Inc., ante; Colón v. Ramos, ante. Por lo tanto, tenemos que examinar las alegaciones de la querella para poder determinar si de éstas surge una causa de acción a favor del recurrido y si procede, entonces, dictar sentencia en rebeldía en contra del demandado.
De las alegaciones de la querella surge que el señor Oca-sio tenía un contrato de trabajo sin término fijo con Kelly Services, Inc. y que fue asignado a trabajar como operador en una fábrica de Dupont Agricultural; que luego de sufrir un accidente y ser referido al Fondo del Seguro del Estado, fue dado de alta y que, al reportarse a trabajar a Dupont Agricultural, no fue repuesto en su empleo.(19)
Conforme a la querella, el señor Ocasio alegó que Kelly Services, Inc. y el peticionario lo despidieron ilegalmente violando el Art. 5A de la Ley de Compensaciones por Acci-*682dentes del Trabajo, ante, y el Art. 2 de la Ley de Represa-lias, ante. De esta manera, solicitó el querellante que se dictara sentencia en contra del peticionario y Kelly Services, Inc., y los condenara de forma solidaria al pago de las sumas solicitadas en la querella.
Ante este cuadro fáctico, debemos examinar si de las alegaciones antes expuestas y de acuerdo con la Ley Núm. 26, ante, conocida como Ley de Compañías de Servicios Temporeros, procede dictar sentencia en rebeldía en contra de Dupont Agricultural bajo las disposiciones de la Ley de Compensaciones por Accidentes del Trabajo y la Ley de Represalias.
De acuerdo con el Art. 5A de la Ley de Compensaciones por Accidentes del Trabajo, ante, y de nuestro ordenamiento jurídico vigente, el patrono está obligado a reservarle el empleo a su obrero mientras éste recibe los beneficios del Fondo del Seguro del Estado, sujeto a los términos allí establecidos.(20) García v. Darex P.R., Inc., 148 D.P.R. 364 (1999). Como regla general, el patrono no puede despedir al empleado en tales circunstancias, excepto que *683medie justa causa. íd. La obligación del patrono de reins-talar al obrero, una vez es dado de alta del Fondo, está supeditada a las tres condiciones que señala el Art. 5A, ante.
Por otro lado, el Tribunal de Apelaciones determinó que bajo la Ley Núm. 26, ante, la responsabilidad de la compa-ñía de servicios temporeros y la compañía cliente en cuanto “a la legislación que obliga al patrono a reservar el empleo” es solidaria y, por lo tanto, ambos le responden al empleado. Erró el Tribunal de Apelaciones al así resolver.
Señalamos, anteriormente, que la responsabilidad de la compañía de servicios temporeros y de la compañía cliente, bajo las disposiciones de la Ley Núm. 26, ante, varía res-pecto al tipo de reclamación de índole laboral. En especí-fico, señalamos que respecto “a la legislación que obliga al patrono a reservar el empleo”, la responsabilidad de la compañía cliente es de naturaleza subsidiaria, ya que el principal responsable es la compañía de servicios tempore-ros y sólo en casos de un incumplimiento de ésta es que el primero tendrá que responderle al empleado. La interpre-tación que hace el Tribunal de Apelaciones es contraria a las disposiciones y a la intención legislativa de la Ley Núm. 26, ante.(21) Si se hubiese querido imponer responsa-bilidad solidaria bajo estos estatutos a la compañía de ser-*684vicios temporeros y a la compañía cliente, así lo hubiese dispuesto expresamente la Asamblea Legislativa.
Cónsono con lo anterior, concluimos que en este caso la responsabilidad principal de reservar el empleo al recu-rrido, conforme a las disposiciones de la Ley Núm. 45, ante, recae en la compañía de servicios temporeros, Kelly Services, Inc., y sólo en caso de incumplimiento de ésta es que se puede responsabilizar a Dupont Agricultural.
Por otro lado, la citada Ley Núm. 115, conocida como Ley de Represalias, es un estatuto que se creó para proteger a los empleados contra las represalias que puedan tomar los patronos en contra de éstos, por ofrecer algún tipo de testimonio, expresión o información ya sea verbal o escrita ante un foro legislativo, administrativo o judicial en Puerto Rico. 29 L.P.R.A. sec. 194a.(22) En específico, el propósito de este estatuto fue proteger a los empleados de que fueran discriminados por medio de represalias por participar en alguna de las actividades protegidas mencionadas anteriormente. Véanse: Hernández v. Espinosa, ante; Marín v. Fastening Systems, Inc., ante.
Para tener una causa de acción bajo la referida disposición estatutaria, el empleado tendrá que probar lo siguiente: (1) que participó en una de las actividades protegidas por la ley, y (2) que subsiguientemente fue despedido, amenazado o sufrió discrimen en el empleo. 29 L.P.R.A. sec. 194a(c); Marín v. Fastening Systems, Inc., ante.(23) En el presente caso, no existe prueba sobre ello.
*685Anteriormente señalamos que bajo la Ley Núm. 26, ante, la responsabilidad “en cuanto a la legislación que prohíbe el discrimen en el empleo” es del patrono que “incurra en el acto sancionado por la ley”. Como ya señaláramos, esta disposición incluye todas las leyes que sancionan el discrimen en el empleo. Conforme a ello, resolvemos que bajo la referida Ley Núm. 26, el responsable por violar las disposiciones de la mencionada Ley Núm. 115 será el que incurra en el acto sancionado por la ley, ya sea la compañía de servicios temporeros o la compañía cliente, o ambas.
A la luz de lo antes expuesto, concluimos que el Tribunal de Primera Instancia actuó contrario a derecho al dictar sentencia en rebeldía en contra del peticionario, ya que de las alegaciones no surge que conforme a la Ley Núm. 26, ante, el señor Ocasio pueda tener una causa de acción bajo el Art. 5A de la Ley Núm. 45, ante, y el Art. 2 de la Ley Núm. 115, ante, contra éste.
En cuanto a la Ley Núm. 45, ante, de las alegaciones de la querella tampoco surge que el señor Ocasio tenga una causa de acción al amparo de este estatuto. En primer lugar, de la querella no surge la fecha exacta en que el señor Ocasio se reportó a su trabajo en Dupont Agricultural, si éste estaba mental y físicamente capacitado para volver al empleo ni si el puesto que él tenía subsistía al momento en que solicitó la reposición.
En segundo lugar, y de particular relevancia, de las ale-gaciones de la querella no surge que la compañía de servi-cios temporeros, quien tiene la responsabilidad principal de reservar el empleo, incumplió con su obligación. Para poder imputarle responsabilidad a Dupont Agricultural había que determinar, en primer lugar, si Kelly Services, Inc., la compañía de servicios temporeros, había incum-plido con su obligación de reservarle el empleo al recurrido, ya que la responsabilidad del primero es de naturaleza subsidiaria.
*686De la misma manera, de las alegaciones de la querella no surgen hechos que nos permitan concluir que procedía imponerle responsabilidad a Dupont Agricultural por las reclamaciones al amparo de la Ley Núm. 115, ante. En específico, el recurrido con sus alegaciones no nos pone en posición de saber quién cometió el acto discriminatorio, si la compañía de servicios temporeros, Kelly Services, Inc., o la compañía cliente, Dupont Agricultural. El recurrido no menciona hechos específicos que, dándolos como ciertos, nos permita responsabilizar al peticionario por violaciones a la Ley Núm. 115, ante, por haber tomado represalias en contra del empleado.
Al considerar estas alegaciones de forma integral, en conjunto con la súplica, y de la forma más favorable al querellante, concluimos que éstas no son suficientes para promover una sentencia en rebeldía sin la celebración de una vista. Se trata de conclusiones generales que no están apoyadas por hechos específicos. Por tal razón, a pesar de que el peticionario no contestó a tiempo la querella ni pudo justificar su tardanza, y por lo tanto, procede la anotación de la rebeldía en su contra, el señor Ocasio tiene que pro-bar sus alegaciones bajo las referidas Leyes Núm. 45 y Núm. 115 ante el tribunal de instancia, tomando en cuenta las disposiciones de la Ley de Compañías de Servicios Temporeros. El tribunal de instancia debe celebrar una vista para pormenorizar los hechos que fundamenten la causa de acción del querellante y los alegados daños, y de así proceder, dictar sentencia a favor de la parte querellante. (24)
IV
En cuanto al primer señalamiento de error, el peticiona-rio sostiene que el tribunal de instancia y el Tribunal de *687Apelaciones erraron al no permitir que este caso fuera tra-mitado por el procedimiento civil ordinario. No le asiste la razón.
Como ya señaláramos, con el fin de que los tribunales de instancia puedan atender una solicitud para que la quere-lla sea tramitada por la vía ordinaria, ésta tiene que ser presentada oportunamente. Véase Berríos v. González et al., ante. El peticionario no presentó su solicitud oportuna-mente, ya que contestó la querella —sin tan siquiera haber solicitado una prórroga— treinta y siete días después de haber sido emplazado, y procedía que se le anotara la rebeldía. Conforme a las disposiciones mandatorias de la antes citada Ley Núm. 2, el tribunal de instancia no tenía discreción para conceder la solicitud del peticionario.
V
Por los fundamentos antes expuestos, procede revocar la sentencia emitida en el presente caso por el Tribunal de Apelaciones y devolver el caso al Tribunal de Primera Ins-tancia para ulteriores procedimientos conforme a lo aquí resuelto.

Se dictará sentencia de conformidad.

La Juez Asociada Señora Rodríguez Rodríguez concu-rrió con el resultado sin opinión escrita. El Juez Asociado Señor Fuster Berlingeri disintió sin opinión escrita.

(1) Kelly Services, Inc. es una compañía que ofrece servicios en Puerto Rico desde 1964 a otras compañías que tengan necesidades de personal en posiciones temporeras a corto y a largo plazo. Véase http://www.kellyservices.com.pr/eprise/ main/web/pr/services/en/index.html


(2) El mandamiento para emplazar fue expedido el 4 de marzo de 2002.


 Esta fecha es la que aparece en la moción. Del expediente no surge la fecha exacta que ésta fue presentada ante el Tribunal de Primera Instancia.


 El Tribunal de Primera Instancia no dictó sentencia en cuanto a la partida de daños y perjuicios porque necesitaba recibir prueba para determinar la cantidad de los daños. Determinó que lo procedente era señalar una vista en rebeldía exclusiva-mente para Dupont Agricultural y así determinar la cuantía de los daños.


 Otros ejemplos de reclamaciones que por disposición estatutaria se pueden presentar bajo el procedimiento de la Ley Núm. 2, supra, son bajo las leyes siguien-tes: la Ley Núm. 379 de 15 de mayo de 1948 (29 L.P.R.A. sec. 282) (jornada de trabajo); Ley Núm. 73 de 4 de mayo de 1931 (29 L.P.R.A. secs. 187-188) (gravamen por labor de operaciones); Ley Núm. 42 de 30 de mayo de 1972 (29 L.P.R.A. sec. 175)(deducción salarios cooperativos); Ley Núm. 428 de 15 de mayo de 1950 (29 L.P.R.A. sec. 690) (seguro social choferil); Ley Núm. 138 de 26 de junio de 1968 (9 L.P.R.A. sec. 2054 et seq.) (por despido, empleado acogido a beneficios de A.C.A.A.); Ley Núm. 139 de 26 de junio de 1968 (11 L.P.R.A. sec. 201 et seq.) (por despido, empleado acogido a beneficios de S.I.N.O.T.); Ley Núm. 141 de 29 de junio de 1969 (29 L.P.R.A. sec. 2001 et seq.) (ingreso garantizado para los trabajadores de la indus-tria azucarera en su fase agrícola); Ley Núm. 142 de 29 de junio de 1969 (29 L.P.R.A. sec. 2021 et seq.) (ingreso garantizado en la fase agrícola); Ley Núm. 48 de 29 de mayo de 1973 (29 L.P.R.A. secs. 153-154) (despido para sustituir por extranjero ilegal).


 Las disposiciones y normas interpretativas de la Regla 45 de Procedimiento Civil, 32 L.P.R.A. Ap. III, aplicarán en todo aquello en que no estén en conflicto con las disposiciones o con el carácter sumario del procedimiento de la Ley Núm. 2, ante. Díaz v. Hotel Miramar Corp., 103 D.P.R. 314 (1975). Véase también la Sec. 3 de la Ley Núm. 2, ante, 32 L.P.R.A. sec. 3120, que dispone: “En los casos que se tramiten con arreglo a las secs. 3118 a 3132 de este título, se aplicarán las Reglas de Proce-dimiento Civil en todo aquello que no esté en conflicto con las disposiciones especí-ficas de las mismas o con el carácter sumario del procedimiento establecido por las secs. 3118 a 3132 de este título


(7) También señalamos en el caso J.R.T. v. Missy Mfg. Corp., 99 D.P.R. 805, 811 (1971), en relación con la Regla 45 de Procedimiento Civil, ante, que: “El objeto de estas disposiciones procesales no es conferir una ventaja a los demandantes o que-rellantes para obtener una sentencia sin una vista en los méritos. Son normas pro-cesales en beneficio de una buena administración de la función adjudicativa, dirigi-das a estimular la tramitación diligente de los casos.”


 A este tipo de práctica se le conoce en Estados Unidos como “employee leasing”, “contract staffing”, “contingent employment”, entre otras denominaciones.


 En otras jurisdicciones de Estados Unidos también se ha legislado para regular estas Compañías de Servicios Temporeros. Véanse: Kan. Stat. Ann. sec. 44-758 (Kansas); 24 M.R.S.A. sec. 2385-E (Maine); Mo. Ann. Stat. sec. 287.282 (Missouri); 1993 Tex. Gen. Laws 994 (Texas); West’s F.S.A. sec. 468.525 (Florida); Utah Code Ann. sec. 58-59-102 (Utah); Tenn. Code Ann. sec. 62-31-102 (Tennesse); Or. Rev. Stat. sec. 656.017 (Oregon); Nev. Rev. Stat. sec. 616.254 (Nevada); N.M. Stat. Ann. sec. 59A — 2-9 (New Mexico); S.C. Code Ann. sec. 40-68-10 (South Carolina).


 Esta era la Ley de Salario Mínimo, 29 L.P.R.A. sec. 211 et seq., que estaba vigente al momento de aprobarse la Ley Núm. 26, ante. Sin embargo, años después fue derogada por la Ley Núm. 180 de 27 de julio de 1998, conocida como Ley de Salario Mínimo, Vacaciones y Licencia por Enfermedad de Puerto Rico, 29 L.P.R.A. 250 et seq.


 Ley Núm. 379 de 15 de mayo de 1948, según enmendada, conocida como Ley de Horas y Días de Trabajo.


 Ley Núm. 17 de 22 de abril de 1988, mejor conocida como Ley de Hostiga-miento Sexual en el Empleo, 29 L.P.R.A. sec. 155 et seq.


 Ley Núm. 80 de 30 de mayo de 1976, según enmendada, mejor conocida como Ley de Despido Injustificado, 29 L.P.R.A. sec. 185a et seq.


 Ley Núm. 45 de 18 de abril de 1935, según enmendada, mejor conocida como Ley de Compensaciones por Accidentes del Trabajo, 11 L.P.R.A. sec. 1 et seq.; Ley Núm. 139, según enmendada, ante, mejor conocida como Ley de Beneficio por Inca-*678pacidad Personal; Ley Núm. 3 de 13 de marzo de 1942, según enmendada, mejor conocida como Ley de Protección de Madres Obreras, 29 L.P.R.A. sec. 467 et seq.


(15) Los empleados pueden utilizar el procedimiento sumario bajo la Ley Núm. 2, ante, para vindicar sus derechos bajo la referida Ley Núm. 26. Conforme a ello, el Art. 5 de la Ley Núm. 26 (29 L.P.R.A. sec. 575d) dispone: (b) Civiles-Cualquier persona u organización que viole las disposiciones de este capítulo responderá, ade-más, de acuerdo a la legislación aplicable. También responderá de las costas, gastos e intereses y honorarios de abogado incurrido en el procedimiento. A estos fines podrá utilizarse el mecanismo de la acción civil ordinaria o el procedimiento sumario de reclamación de salarios provistos en las secs. 3118 a 3132 del Título 32.”


 Una obligación subsidiaria es aquella en la cual no hay que cumplirse sino en caso de incumplimiento de otra obligación. Véase M. Albaladejo, Derecho Civil Español, 1984, T. II, pág. 593.


 Resulta importante señalar que si el recurrido en este caso hubiese instado su acción bajo un procedimiento civil ordinario, la contestación del peticionario hu-biese sido igualmente considerada tardía. La Regla 10.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone: “Un demandado deberá notificar su contestación dentro de (20) días de habérsele entregado copia del emplazamiento y de la demanda.”


 De ninguna parte del expediente surge que durante los incidentes procesa-les del caso, Kelly Services, Inc. haya tenido la intención de representar a Dupont Agricultural.


 En la querella, el recurrido alega que fue dado de alta el 30 de marzo de 2000. Sin embargo, no especifica la fecha exacta en que le solicitó a Dupont Agricultural que lo repusiera en su puesto. Tampoco de la querella surge si el recurrido le solicitó a Kelly Services, Inc. que lo repusiera en su puesto.


 El Art. 5A de la Ley de Compensaciones por Accidentes del Trabajo, 11 L.P.R.A. sec. 7, dispone lo siguiente: “En los casos de inhabilitación para el trabajo de acuerdo con las disposiciones de este capítulo, el patrono vendrá obligado a reservar el empleo que desempeñaba el obrero o empleado al momento de ocurrir el accidente y a reinstalarlo en el mismo, sujeto a las siguientes condiciones:
“(1) Que el obrero o empleado requiera al patrono para que lo reponga en su empleo dentro del término de quince días, contados a partir de la fecha en que el obrero o empleado fuere dado de alta, y siempre y cuando que dicho requerimiento no se haga después de transcurridos doce meses desde la fecha del accidente;
“(2) que el obrero o empleado esté mental y físicamente capacitado para ocu-par dicho empleo en el momento en que solicite del patrono su reposición, y
“(3) que dicho empleo subsista en el momento en que el obrero o empleado solicite su reposición. (Se entenderá que el empleo subsiste cuando el mismo está vacante o lo ocupe otro obrero o empleado. Se presumirá que el empleo estaba va-cante cuando el mismo fuere cubierto por otro obrero o empleado dentro de los treinta días siguientes de la fecha en que se hizo el requerimiento de reposición.)
“Si el patrono no cumpliere con las disposiciones de esta sección vendrá obligado a pagar al obrero o empleado o a sus beneficiarios los salarios que dicho obrero o empleado hubiere devengado de haber sido reinstalado, además le responderá de todos los daños y peijuicios que le haya ocasionado. El obrero o empleado, o sus beneficiarios, podrán instar y tramitar la correspondiente reclamación de reinstala-ción y/o de daños en corte por acción ordinaria o mediante el procedimiento para reclamación de salarios, establecidos en las secs. 3118 a 3132 del Título 32.”


 Mientras esta ley estuvo bajo estudio en la Comisión del Trabajo de la Cámara de Representantes, se rechazó imponerle responsabilidad solidaria a la com-pañía de servicios temporeros y a la compañía cliente respecto a las obligaciones que impone la Ley de Compensaciones por Accidentes del Trabajo. Conforme a ello, se dijo lo siguiente: “Por otra parte, la figura del ‘patrono solidario’ no se da en la Ley de Compensaciones por Accidentes del Trabajo. La relación obrero-patronal es el vínculo necesario para determinar si una persona queda comprendida como patrono o em-pleado, según sea el caso, dentro de las disposiciones de la Ley de Compensaciones por Accidentes del Trabajo.
“Las complejidades técnicas y administrativas que habría que salvar para ase-gurar justa y equitativamente la responsabilidad patronal que una persona pudiera tener como ‘patrono solidario’ bajo el vigente esquema de derecho del seguro de compensaciones por accidentes del trabajo, no justifican un cambio de la forma actual de asegurar dicha responsabilidad patronal. Bajo la Ley de Compensaciones por Accidentes en el Trabajo es a la compañía o agencia de servicios temporeros a la que se impone responsabilidad de asegurar a los empleados temporeros.” Memorial Le-gislativo del P. de la C. 1234, pág. 4.


 El Art. 2 de la Ley Núm. 115 dispone, en lo pertinente: “(a) Ningún patrono podrá despedir, amenazar, o discriminar contra un empleado con relación a los tér-minos, condiciones, compensación, ubicación, beneficios o privilegios del empleo por-que el empleado ofrezca o intente ofrecer, verbalmente o por escrito, cualquier testi-monio, expresión o información ante un foro legislativo, administrativo o judicial en Puerto Rico, cuando dichas expresiones no sean de carácter difamatorio ni constitu-yan divulgación de información privilegiada establecida por ley.” 29 L.P.R.A. sec. 194a.


 En el caso Irizarry v. J & J Cons. Prods. Co., Inc., 150 D.P.R. 155 (2000), reconocimos que cuando un empleado acude al Fondo del Seguro del Estado con-forme a las disposiciones de la Ley Núm. 45, ante, se considera como una “actividad protegida” por la Ley Núm. 115, ante.


 El tribunal de instancia deberá tomar en cuenta que el coquerellado Kelly Services, Inc. no se encuentra en rebeldía.